DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 28 February 2022 has been entered, and the arguments presented therein have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Withdrawn Rejections
In the prior office action, the examiner rejected the instant claims over Burke et al. (WO 2011/127255 A1). This rejection has been withdrawn for at least the following reasons.
Burke et al. (hereafter referred to as Burke) is drawn to a method for the preparation of lipid nanoparticles. This method is conducted on a four stream multi-inlet 

    PNG
    media_image1.png
    630
    509
    media_image1.png
    Greyscale

The examiner agrees with applicant’s arguments that this method fails to teach that the streams of lipid and aqueous solution intersect at a single conversion point. As such, the rejections over Burke, by itself or in view of other references, have been withdrawn.


Claim Rejections - 35 USC § 112(d) – Failure to Limit Parent Claim
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 22 recites that the method of claim 1 further comprises introducing one or more streams of non-aqueous solutions. However, claim 1, upon which claim 22 depends, recites introducing one or more streams of a lipid solution dissolved in an organic solvent. Said lipid solution dissolved in an organic solvent is a non-aqueous solution. As such, claim 1 appears to already recite the additional subject matter recited by claim 22; as such, it appears that claim 22 fails to further limit claim 1. 


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-11, 13-15, 17-26, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacLachlan et al. (EP 2338478 A1).
MacLachlan et al. (hereafter referred to as McLachlan) is drawn to a method for producing liposomes, as of MacLachlan, title and abstract. Said method entails using the following mixing device, as of MacLachlan, first page, relevant figure reproduced below.

    PNG
    media_image2.png
    654
    877
    media_image2.png
    Greyscale

The method of MacLachlan entails using the following steps, as of MacLachlan, figure 1, reproduced below.

    PNG
    media_image3.png
    756
    510
    media_image3.png
    Greyscale

As to claim 1, the claim requires introducing lipids in the form of a solution in a water miscible solvent. MacLachlan teaches lipids in ethanol, as of figure 3, reproduced above, wherein ethanol is a water-miscible solvent.
As to claim 1, the claim requires introducing an aqueous solution via two or more streams. MacLachlan teaches the following in figure 4, reproduced below.

    PNG
    media_image4.png
    567
    745
    media_image4.png
    Greyscale

As best understood by the examiner, both the “HBS Buffer” and the “Citrate Buffer” are aqueous streams. As such, MacLachlan teaches two or more aqueous streams.
As to claim 1, the claim requires that at least one aqueous stream and at least one lipid/organic stream are directed to collide at the center of a mixing chamber. MacLachlan appears to teach this as of the above-reproduced figures.
As to claim 1, the claim requires that the lipid nanoparticles are instantaneously assembled. MacLachlan teaches this as of page 6, paragraph 0051.
As to claim 1, the claim requires that the streams intersect at a single conversion point. This appears to be taught in the above-reproduced figures.
As to claim 1, the claim requires that the solution is recovered through one or more outlet ports. This appears to have been taught as of the above-reproduced figures.


    PNG
    media_image5.png
    134
    918
    media_image5.png
    Greyscale

As such, MacLachlan appears to suggest angles other than 180 degrees. Therefore, the skilled artisan would have been motivated to have modified the method of MacLachlan to have mixed the aqueous and lipid solutions at angles other than 180 degrees.
As to claim 2, MacLachlan’s teachings of angles between 27-90 degrees in the above-reproduced paragraph from page 6, paragraph 0051 of MacLachlan is within the scope of the requirement that the angle be less than 120 degrees.
As to claim 5, the above-reproduced figure appears to show the aqueous and lipid inlet ports in the same plane.
As to claim 6, as best understood by the examiner from figure 4 of MacLachlan, the outlet port appears to be in the plane of the page (in which the figure is drawn) as well as a different plane that is perpendicular to the plane of the page, whereas the inlet ports appear to be in both the plan of the page and a plane perpendicular to the plane of 
As to claim 7, as best understood by the examiner, figure 4 of MacLachlan shows the inlet port and outlet ports as being parallel or antiparallel, not perpendicular.
As to claim 8, there appear to exist different planes which would include the inlet ports and not the outlet port, looking to figure 4 of MacLachlan. Those different planes would appear to be planes which intersect with the plane of the page in which figure 4 is drawn.
As to claim 9, MacLachlan teaches the following in paragraphs 0072-0073, reproduced below.

    PNG
    media_image6.png
    462
    1488
    media_image6.png
    Greyscale

As such, the skilled artisan would have been motivated to have optimized the flow rates of either or both of the lipid and aqueous solutions to have been between 0.075 and 0.3 Liters per minute, which is between 75 and 300 mL/minute. Also see figure 17, which teaches flow rates of 0.078 to 0.4 liters per minute (78 to 400 mL/minute), though it is unclear whether this refers to the lipid or the aqueous solution.
As to claim 10, MacLachlan teaches both “orifice diameter” and flow rate in figure 14. For example, the first example in figure 14 teaches a flow rate of 0.078 L/minute (78 mL/minute) and an orifice diameter of 0.16 cm (1.6 mm). The orifice diameter in 
As to claim 11, the examiner has performed the following calculation to best calculate flow velocity. This flow velocity is calculated based upon a flow rate of 0.078 Liters per minute or 78 mL/minute, wherein 1 mL is understood to be 1 cm3. The flow is understood to go through a cylindrical tube with a diameter of 0.16 cm and thereby a radius of 0.08 cm. The cross-sectional area of the tube is πr2, wherein r is the radius and is half the diameter.
                
                    
                        
                            78
                             
                            
                                
                                    c
                                    m
                                
                                
                                    3
                                
                            
                        
                        
                            1
                             
                            m
                            i
                            n
                            u
                            t
                            e
                        
                    
                    ×
                    
                        
                            1
                        
                        
                            π
                            ×
                            
                                
                                    
                                        
                                            0.08
                                             
                                            c
                                            m
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                    
                    ×
                    
                        
                            1
                             
                            m
                            i
                            n
                            u
                            t
                            e
                        
                        
                            60
                             
                            s
                            e
                            c
                            o
                            n
                            d
                            s
                        
                    
                    ×
                    
                        
                            1
                             
                            m
                        
                        
                            100
                             
                            c
                            m
                        
                    
                    ≅
                    0.65
                     
                    
                        
                            m
                            e
                            t
                            e
                            r
                            s
                        
                        
                            s
                            e
                            c
                            o
                            n
                            d
                        
                    
                
            
The calculated value of 0.65 meters per second is within the claimed range of about 0.002 meters per second to about 10 meters per second.
As to claim 13, MacLachlan teaches the formation of liposomes, as of the title.
As to claim 14, MacLachlan teaches a particle size of about 100 nm, which is within the size range of about 10 nm to about 2000 nm. See MacLachlan, page 11, Table 3, reproduced in part below and annotated by the examiner.

    PNG
    media_image7.png
    548
    955
    media_image7.png
    Greyscale

As to claim 15, the examiner notes that MacLachlan teaches particle sizes and standard deviations, but appears to be silent regarding polydispersity index. See e.g. MacLachlan, page 12, Table IV and page 13, Table V. As best understood by the examiner, the polydispersity index is calculated by the standard deviation divided by the mean squared. MacLachlan teaches a sample with a mean of 90 nm and a standard deviation of 33 nm on page 13, Table V, first line of table. The polydispersity index would appear to be
                
                    
                        
                            
                                
                                    
                                        
                                            33
                                        
                                        
                                            90
                                        
                                    
                                
                            
                        
                        
                            2
                        
                    
                    ≅
                    0.14
                
            
This would appear to be in the claimed range. The examiner notes that a description of how polydispersity index can be calculated from mean particle size and standard deviation is provided below in the section entitled “Additional Cited Art – Polydispersity Index Calculation” later in the office action.

As to claim 18, MacLachlan teaches that the concentration of lipids is from about 15.1 mg/mL, as of MacLachlan, page 5, paragraph 0049. This is within the range of about 1 mg/mL to about 200 mg/mL.
As to claim 19, MacLachlan teaches anionic and cationic lipids on page 4, paragraphs 0036-0037.
As to claim 20, the examiner notes figure 4 of MacLachlan, which is reproduced above. This appears to teach two different aqueous solutions introduced into two different ports. The aqueous solutions differ because in one case, the aqueous solution has a citrate buffer, and in the other case, the aqueous solution has a HBS buffer.
As to claim 21, MacLachlan teaches a nucleic acid as the active agent, as of MacLachlan, page 17, second line of claim 1 and page 18, claim 8.
As to claim 22, MacLachlan teaches introducing a non-aqueous solution comprising lipids in ethanol, as of MacLachlan, figures 3 and 4.
As to claim 23, MacLachlan teaches loading vesicles after formation as of page 5, paragraph 0043, last sentence.
As to claim 24, MacLachlan teaches plasmid DNA as of page 5, paragraph 0043.
As to claims 25-26, MacLachlan teaches the anticancer agent paclitaxel (spelled as “paclitaxol”) on page 6, paragraph 0050.


    PNG
    media_image8.png
    349
    1407
    media_image8.png
    Greyscale

As the prior art teaches that dilution is optional, the skilled artisan would have been motivated to have conducted the method of MacLachlan without dilution. A reference disclosing optional inclusion of a particular element teaches methods that both do and do not contain that element; see MPEP 2123(I), wherein the language provided in this section of the MPEP regarding composition components also applies to method steps.


Claims 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacLachlan et al. (EP 2338478 A1) in view of Yu et al. (Methods in Enzymology, Vol. 465, 2009, ISSN 0076-6879, Chapter 7, pages 129-141).
MacLachlan is drawn to a method for manufacturing liposomes on a large scale. See the rejection above over MacLachlan by itself.
MacLachlan appears to differ from the claimed invention because MacLachlan teaches that the aqueous solution is introduced via a maximum of two inlet ports. In contrast, claim 4 requires that the aqueous solution is introduced via 3 to 11 inlet ports.


    PNG
    media_image9.png
    546
    1288
    media_image9.png
    Greyscale

The entirety of the device of the above-reproduced figure is understood to be a manifold. 
Yu differs from the claimed invention because the evidence appears to indicate that mixing in Yu would not have been instantaneous.
It would have been prima facie obvious for one of ordinary skill in the art to have modified the method of MacLachlan to have used 4 inlet ports for the aqueous solution, as taught by Yu. MacLachlan teaches specific structures of the apparatus used to form liposomes from lipids and an aqueous solution in figures 3 and 4 of MacLachlan, but also teaches that modifications to this apparatus can be made, as of MacLachlan, page 8, paragraph 0070. As such, the skilled artisan would have been motivated to have modified the design of the apparatus in MacLachlan to have included 3 or more inlet ports for the aqueous solution, as taught by Yu, in order to have predictably formed 
As to claim 4, the above-reproduced figure shows four aqueous inlet ports in figure 7.1(b) of Yu.
As to claim 5, the fact that figure 7.1(a-b) of Yu can be drawn in the manner it can be drawn indicates that the lipid and aqueous inlet ports are in the same plane.
As to claim 6, with regard to figure 7.1(a) of Yu, the outlet port is substantially perpendicular to the two aqueous inlet ports (but appears parallel to the lipid inlet port). As such, the three-inlet design of figure 7.1(a) appears to comprise the additional requirement of claim 6.
As to claim 7, the inlet and outlet ports appear to be parallel in figure 7.1(a) of Yu.
As to claim 8, two aqueous solution ports and the lipid solution inlet port could be considered to be in different planes.


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacLachlan et al. (EP 2338478 A1) in view of Yuan et al. (Journal of the American Chemical Society, Vol. 130, 2008, pages 2067-2072).
MacLachlan is drawn to a method for manufacturing liposomes on a large scale. See the rejection above over MacLachlan by itself.
MacLachlan does not teach lipid discs; in contrast, MacLachlan teaches the formation of liposomes, which are lipids in a spherical arrangement.

Yuan does not teach a microfluidic system.
It would have been prima facie obvious for one of ordinary skill in the art to have included the fluorphore of Yuan in the lipid solution of MacLachlan. This would have been expected to have loaded the fluorophore of Yuan into the lipid particle formed by the method of MacLachlan. The reason that the skilled artisan would have been motivated to have done this is because this fluorophore would have rendered the liposome with the ability to be tracked when it was administered in vivo. This would have rendered the skilled artisan as predictably being able to have tracked the release of the biologically active agent in vivo with a reasonable expectation of success. The inclusion of this fluorophore with the lipids would have resulted in the formation of a lipid disc instead of a liposome.

Response to Arguments
Applicant has provided arguments regarding the previously applied rejections, as of applicant’s response on 28 February 2022. These arguments appear to be moot as they appear to relate to rejections which have been withdrawn. As such, applicant’s arguments have not been addressed substantively in this office action as they appear to relate to rejections which are not currently pending.


Additional Cited Art – Polydispersity Index Calculation
As an additional relevant reference, the examiner cites Clayton et al. (Biomicrofluidics, Vol. 10, 2016, 054107, pages 054107-01 to 054107-14). Clayton et al. (hereafter referred to as Clayton) is relevant because it teaches how to calculate polydispersity from a particle mean diameter and standard deviation, as of Clayton, page 054107-5, relevant text reproduced below.

    PNG
    media_image10.png
    457
    1182
    media_image10.png
    Greyscale

The examiner notes that the above-reproduced text appears to conflict with itself. In the text, it teaches that polydispersity is standard deviation divided by mean diameter; however, the equation includes a coefficient of “2” in the denominator and a “squared” multiplier.
For the purposes of rejection of claim 15, the examiner notes that the prior art teaches the standard deviation and the particle mean diameter, but does not teach polydispersity index. The examiner calculated polydispersity index by calculating standard deviation divided by diameter then squaring the result of that.

Terminal Disclaimer
The terminal disclaimer filed on 13 November 2018 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 9,693,958 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612